'verified facts' so that 'the exercise of discretion will be informed by an
                accurate knowledge of the [probationer's] behavior." Anaya v. State, 96
                Nev. 119, 122, 606 P.2d 156, 157 (1980) (alteration in original) (quoting
                Morrissey v. Brewer, 408 U.S. 471, 484 (1972)).
                               Appellant argues that insufficient evidence supports
                revocation of his probation. The district court primarily based its decision
                on evidence of appellant's unauthorized Internet use and alcohol
                consumption. Evidence was introduced at the hearing showing that
                appellant had posted messages on his Facebook account. His probation
                officer testified that he repeatedly advised appellant against accessing the
                Internet. Although appellant argues that he terminated his access to his
                Facebook account via text messaging—text messaging was permissible
                under his probation conditions—the evidence shows that appellant
                accessed his Facebook account multiple times, posting messages on that
                account by accessing the Internet.' As to the alcohol consumption
                allegation, a therapist at a treatment center where appellant received
                services testified that she learned from appellant's probation officer that
                appellant had consumed alcohol, which appellant denied. Appellant's
                probation officer did not specifically comment on the alcohol allegation
                during the hearing other than to state that alcohol use was a "trigger of
                recidivism."
                               Our review shows that the district court's decision is
                supported by the record. Although the evidence of appellant's alcohol


                      'Appellant's probation officer testified at the revocation hearing that
                appellant was granted limited access to the Internet to complete school
                assignments on the school campus.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                   fEa
                  consumption was slight, substantial evidence supported the allegation of
                  unauthorized Internet use. We conclude that the evidence shows that
                  appellant's conduct was not as good as required by the conditions of
                  probation, and therefore the district court did not abuse its discretion by
                  revoking appellant's probation. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                  Douglas                                      Saitta



                  cc:   Hon. Valorie J. Vega, District Judge
                        Robert M. Draskovich, Chtd.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A     7